UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
---------------------------------------X
GEORGE W. ROMAKA,

                           Plaintiff,          MEMORANDUM AND ORDER
                                               17-CV-7411(JS)(ARL)
          -against-

H&R BLOCK MORTGAGE CORPORATION, WELLS
FARGO BANK, N.A., as Trustee for Soundview
Home Loan Trust 2007-OPT2, Asset-Backed
Certificates, Series 2007-OPT2, OCWEN
LOAN SERVICING, INC., and DOES 1-100,

                         Defendants.
---------------------------------------X
APPEARANCES
For Plaintiff:      George W. Romaka, pro se
                    116 Commack Rd.
                    Islip, NY 11751-2604

For Defendants:
H&R Block Mortgage
Corp.                 Anthony Joseph Laura, Esq.
                      Epstein Becker Green
                      250 Park Avenue
                      New York, NY 10177

Wells Fargo Bank,
N.A. and Ocwen Loan
Servicing, Inc.     Jacqueline M. Aiello, Esq.
                    Lijue Thomas Philip, Esq.
                    Stradley Ronon Stevens & Young, LLP
                    100 Park Avenue, Suite 2000
                    New York, NY 10017

SEYBERT, District Judge:

          On   December    20,   2017,   Plaintiff   George   Romaka

(“Plaintiff”) commenced this action alleging violations of the

Truth in Lending Act (“TILA”), 15 U.S.C. § 1601 et seq., and the

Fair Debt Collection Practices Act (“FDCPA”), 15 U.S.C. § 1692 et
seq., and seeking declaratory relief.          (Compl., Docket Entry 1.)

Currently pending before the Court are: (1) Wells Fargo Bank N.A.

(“Wells Fargo”), as trustee for Soundview Home Loan Trust 2007-

OPT2, Asset-Backed Certificates, and Ocwen Loan Servicing, Inc.’s

(“Ocwen” and collectively the “Wells Fargo Defendants”) motion to

dismiss pursuant to Federal Rule of Civil Procedure 12(b)(6),

(Wells Fargo Mot., Docket Entry 11); (2) Magistrate Judge Arlene R.

Lindsay’s    Report   and    Recommendation     dated   August     8,     2018

recommending that this Court deny the Wells Fargo Defendants’

motion to dismiss (R&R, Docket Entry 29); and (3) H&R Block

Mortgage Corporation’s (“H&R Block,” and along with the Wells Fargo

Defendants, “Defendants”) motion to dismiss pursuant to Federal

Rule of Civil Procedure 12(b)(5) and 12(b)(6), (H&R Block Mot.,

Docket Entry 23).

            The   Wells   Fargo   Defendants   served   a   copy   of    Judge

Lindsay’s R&R on the pro se Plaintiff on August 13, 2018.               (Cert.

of Serv., Docket Entry 33.)        On August 21 2018, the Wells Fargo

Defendants filed objections to Judge Lindsay’s R&R. (Wells Fargo

Obj., Docket Entry 35.)      On August 27, 2018, Plaintiff also filed

objections to the R&R.1      (Pl.’s Obj., Docket Entry 37.)         For the




1 Because the parties’ objections are irrelevant to the issues
discussed herein--Rooker Feldman, res judicata, and collateral
estoppel--the Court will not discuss them further.


                                     2
following reasons, the R&R is REJECTED, and Defendants’ motions to

dismiss are GRANTED on the grounds set forth below.

                                 BACKGROUND

              Briefly, on May 9, 2007, Plaintiff executed a note and

mortgage with H&R Block to refinance a loan on his home (the

“Property”).      (R&R at 2; Mortg., Wells Fargo Br., Ex. A, Docket

Entry 11-2, at ECF pp. 12-43.)2              Plaintiff alleges that he never

received the disclosures required under TILA, and as a result, he

mailed   a    notice   of   rescission       pursuant   to   15   U.S.C.   §    1635

(“Section 1635”) to H&R Block on March 15, 2010.                  (Compl. ¶¶ 20-

24; Not. of Rescission, Compl. Ex. A, Docket Entry 1-2.) Plaintiff

did not receive a response from H&R Block.              (Compl. ¶ 28.)         Wells

Fargo,   in    its   capacity   as   Trustee,      subsequently     commenced      a

foreclosure action against Plaintiff in New York State Supreme

Court, Suffolk County (the “Supreme Court”).                 (Compl. ¶ 29; Sept.

2018 Letter, Docket Entry 38.)           Plaintiff alleges that because he

timely rescinded the May 9, 2007 mortgage and note, “Defendants

had no standing to initiate a foreclosure, or to collect payments

under the contracts, because those contracts were extinguished, by

operation of law, on March 15, 2010.”             (Compl. ¶ 29.)




2 The Court has considered both the mortgage and related
documents because these documents are either incorporated by
reference or integral to the Complaint. See Sira v. Morton, 380
F.3d 57, 67 (2d Cir. 2004).
                                         3
           Plaintiff asserts three causes of action: (1) a TILA

claim pursuant to Section 1635 against H&R Block and Wells Fargo

seeking rescission of the mortgage and note (the “TILA Rescission

claim”), (Compl. ¶¶ 33-39); (2) a wrongful foreclosure claim

against Wells Fargo (the “Wrongful Foreclosure claim”), (Compl. ¶¶

40-43); and (3) an FDCPA claim against Ocwen under 15 U.S.C. §

1692e (the “FDCPA claim”), (Compl. ¶¶ 44-54).

           The Wells Fargo Defendants filed a motion to dismiss,

focusing exclusively on whether Plaintiff’s claims were timely.

(See generally Wells Fargo Br.)           H&R Block subsequently made a

similar motion.3       The Court referred the Wells Fargo Defendants’

motion to Judge Lindsay, who found the timeliness arguments to be

unpersuasive and recommended denying the Wells Fargo Defendants’

motion.   (R&R at 5-10.)

           The   R&R    and   the   parties’   submissions   refer   to   a

foreclosure action with respect to the Property, which led this

Court to examine whether it has subject matter jurisdiction over

Plaintiff’s claims, and further, whether Plaintiff is barred from

asserting these claims under the doctrines of res judicata or

collateral estoppel.      While Defendants did not move to dismiss on

these grounds, a court “may not preside over cases absent subject




3 H&R Block also argued that dismissal was warranted under Rule
12(b)(5) based on insufficient service of process. (See
generally H&R Block Br., Docket Entry 24.)
                                      4
matter jurisdiction,” and “[l]ack of subject matter jurisdiction

. . . may be raised at any time by a party or by the court sua

sponte.”    Gordon v. First Franklin Fin. Corp., No. 15-CV-0775,

2016 WL 792412, at *3 (E.D.N.Y. Feb. 29, 2016).          District courts

may also independently examine whether Plaintiff’s claims are

precluded    by   res   judicata   or    collateral    estoppel   despite

Defendants’ failure to raise these doctrines.            See Smeraldo v.

City of Jamestown, 512 F. App’x 32, 34 (2d Cir. 2013); Rollock v.

LaBarbera, 383 F. App’x 29, 30 (2d Cir. 2010).

            To facilitate this analysis, the Court directed the

Wells Fargo Defendants to file a letter regarding the status of

the state court foreclosure action--Wells Fargo Bank N.A. v.

Romaka, Index No. 10628/2012 (the “Foreclosure Action”)--along

with copies of relevant judgments or orders.          (See Sept. 18, 2018

Elec. Order.)     The Wells Fargo Defendants filed their letter on

September 20, 2018.     (See Sept. 2018 Letter.)

                              DISCUSSION

I.   Legal Standards

            A case must be dismissed for lack of subject matter

jurisdiction when “the district court lacks the statutory or

constitutional power to adjudicate it.” Makarova v. United States,

201 F.3d 110, 113 (2d Cir. 2000).       In resolving a motion to dismiss

for lack of subject matter jurisdiction, the Court “may consider

evidence outside the pleadings.”         See Morrison v. Nat’l Austl.

                                   5
Bank, Ltd., 547 F.3d 167, 170 (2d Cir. 2008), aff’d, 561 U.S. 247,

130 S. Ct. 2869,     177 L. Ed. 2d 535 (2010) (citation omitted).

          To withstand a motion to dismiss, a complaint must

contain factual allegations that are sufficient to state a facially

“plausible” claim to relief.          Ashcroft v. Iqbal, 556 U.S. 662,

678, 129 S.Ct. 1937, 1949 (2009) (quoting Bell Atlantic Corp. v.

Twombly, 550 U.S. 544, 570, 127 S. Ct. 1955 (2007)).                     This

plausibility    standard   is   not   a   “probability    requirement”    and

requires “more than a sheer possibility that a defendant has acted

unlawfully.”     Id. (internal quotations and citations omitted).

While all allegations in the complaint must be accepted as true,

“[t]hreadbare recitals of the elements of a cause of action,

supported by mere conclusory statements, do not suffice.”             Id. at

679.   The     Court’s   plausibility     determination    is   a   “context-

specific task that requires the reviewing court to draw on its

judicial experience and common sense.”         Harris v. Mills, 572 F.3d

66, 72 (2d Cir. 2009) (internal quotation marks omitted).

          A complaint filed by a pro se litigant is to be construed

liberally and “however inartfully pleaded, must be held to less

stringent standards than formal pleadings drafted by lawyers.”

Erickson v. Pardus, 551 U.S. 89, 94, 127 S. Ct. 2197, 2200, 167 L.

Ed. 2d 1081 (2007).      See also Hiller v. Farmington Police Dep’t,

No. 12-CV-1139, 2015 WL 4619624, at *7 (D. Conn. July 31, 2015)

(Noting that the dismissal of a pro se complaint pursuant to Rule

                                      6
12(b)(6) is not appropriate “unless it appears beyond doubt that

the plaintiff can prove no set of facts in support of his claim

which would entitle him to relief.”) (internal quotation marks and

citation omitted).         Nevertheless, a pro se complaint must state a

plausible claim for relief and comply with the minimal pleading

standards set forth in Federal Rule of Civil Procedure 8.                   Hiller,

2015 WL 4619624, at *7.

II.   The Foreclosure Action4

            After Plaintiff defaulted on the loan in 2010, Wells

Fargo commenced the Foreclosure Action in March 2012.                     (Summ. J.

Order, Docket Entry 38-1, at 2.)                Plaintiff appeared and filed an

answer.    (Summ. J. Order at 2.)

            On November 20, 2014, the Supreme Court granted Wells

Fargo’s    motion     for    summary        judgment,    dismissed     Plaintiff’s

affirmative defenses, and appointed a referee to calculate the

amounts due under the mortgage. (Summ. J. Order at 6.) On February

13, 2017, Plaintiff filed a motion to vacate the 2014 Order, which

the Supreme Court denied on March 17, 2017. (Mot. to Vacate Order,

Docket    Entry    38-2,    at   2,   4.)        Notably,   in   the   decision   on

Plaintiff’s       motion    to   vacate,         the   Supreme    Court    rejected

Plaintiff’s argument that he rescinded the note and mortgage on




4 The Court may take judicial notice of the filings in the
Foreclosure Action. See Nath v. JP Morgan Chase Bank, No. 15-CV-
3937, 2016 WL 5791193, at *1, n.1 (S.D.N.Y. Sept. 30, 2016.
                                            7
March 15, 2010 pursuant to TILA, finding that TILA does not apply

to residential mortgage transactions.          (Mot. to Vacate Order at 3-

4.)   Additionally, the Supreme Court held that Plaintiff failed to

submit sufficient proof that he mailed a notice of rescission to

H&R Block, or that H&R Block was the proper recipient of a

rescission notice.     (Mot. to Vacate Order at 3-4.)         On September

20, 2017, the Supreme Court granted Wells Fargo a Judgment of

Foreclosure   and   Sale    (the    “Foreclosure    Judgment”),   which    was

entered on October 4, 2017.          (Foreclosure J., Docket Entry 38-3,

at ECF pp. 1, 4-13.)       Plaintiff’s motion to vacate the Foreclosure

Judgment was denied on October 13, 2017.            (Second Mot. to Vacate

Order, Docket Entry 38-4.)          The Wells Fargo Defendants represent

that a sale was held on January 26, 2018, but the outcome is

unknown.   (Sept. 2018 Ltr.)

III. Rooker Feldman

           Pursuant to the Rooker Feldman doctrine, this Court

“lack[s]   jurisdiction      over    cases   that   essentially   amount    to

appeals of state court judgments.”           Vossbrinck v. Accredited Home

Lenders, Inc., 773 F.3d 423, 426 (2d Cir. 2014).             This doctrine

applies where four requirements are met: “(1) the federal-court

plaintiff lost in state court; (2) the plaintiff complain[s] of

injuries caused by a state court judgment; (3) the plaintiff

invite[s] . . . review and rejection of that judgment; and (4) the

state judgment was rendered before the district court proceedings

                                       8
commenced.”     Id. (internal quotation marks and citation omitted;

alterations in original).        However, “[i]ndependent claims are not

barred by Rooker-Feldman even if they involve the identical subject

matter and parties as previous state-court suits.”              McCann v.

Rushmore Loan Mgmt. Servs., LLC, No. 15-CV-6502, 2017 WL 1048076,

at *3 (E.D.N.Y. Mar. 16, 2017) (internal quotation marks and

citation omitted).     When a plaintiff files suit in federal court

after the entry of a foreclosure judgment, “‘[c]ourts in this

Circuit have consistently held that any attack on a judgment of

foreclosure is clearly barred by the Rooker-Feldman doctrine.’”

Nath, 2016 WL 5791193, at *6 (alteration in original) (quoting

Webster v. Wells Fargo Bank, N.A., No. 08-CV-10145, 2009 WL

5178654, at *5 (S.D.N.Y. Dec. 23, 2009), aff’d sub nom; Webster v.

Penzetta, 458 F. App’x 23 (2d Cir. 2012)).

             The first and fourth elements are satisfied in light of

the Foreclosure Judgment, which was entered on October 4, 2017--

approximately two months before Plaintiff commenced this case on

December 20, 2017.         (See, Foreclosure J.; Compl.)        Thus, the

question becomes whether Plaintiff complains of injuries caused by

the Foreclosure Judgment and invites review and rejection of the

Foreclosure Judgment.      The Court will address each claim in turn.

             First, the Court finds that Plaintiff’s TILA Rescission

claim   is   barred   by   the   Rooker   Feldman   doctrine.   Plaintiff

characterizes this claim as a claim to “to enforce a three-year

                                      9
rescission,” (Compl. at 7), and as relief, Plaintiff “moves and

requests that the Court stop the Defendants from attempting to

enforce   the    void   loan   documents,   and   to   cease   from   further

harassing Plaintiff by using the void note and void mortgage, which

are rendered void by virtue of the notice of rescission sent on

March 15, 2010 and as follows: Issue an Order, judgment or decree

that H&R BLOCK must record a reconveyance of the deed to the

Commack Road Property to Plaintiff,” (Compl. at 9).            Plaintiff, by

requesting that the Court halt any enforcement efforts related to

the mortgage--including, presumably the Foreclosure Action--and

order the return of the Property, is inviting this Court to reject

the state court’s orders and judgment in the Foreclosure Action.

See Garcia v. LaSalle Bank N.A., No. 16-CV-3485, 2017 WL 253070,

*5 (S.D.N.Y. Jan. 19, 2017) (finding that the plaintiffs “clearly

complain of the state-court judgment . . . and invite the Court to

invalidate it,” because “allowing rescission [under TILA] would be

tantamount to finding that no valid mortgage existed and thus that

there was no basis for foreclosure.”). Moreover, because Plaintiff

is seeking transfer of the title to the Property, this claim seeks

redress for an injury caused by the Foreclosure Judgment.               Thus,

the   Court     lacks   subject   matter    jurisdiction   over   the    TILA

Rescission claim pursuant to the Rooker Feldman doctrine.                 See

Wilson v. HSBC Bank, USA, No. 16-CV-8405, 2018 WL 1449204, at *5

(S.D.N.Y. Mar. 22, 2018) (holding that claims, including claim for

                                     10
“rescission of note and deed of trust under TILA” must be dismissed

under Rooker Feldman doctrine); Noriega v. US Bank, Nat’l Ass’n,

No. 16-CV-1058, 2017 WL 3172998, at *4 (E.D.N.Y. July 25, 2017)

(“To the extent Plaintiff seeks ‘rescission’ of the Mortgage as

relief for his TILA claim, that relief is barred by Rooker Feldman

as it necessitates a review and rejection of the Foreclosure

Judgment.”); Nath, 2016 WL 5791193, at *8 (dismissing claims

seeking transfer of title pursuant to Rooker Feldman).

           Second,   the    Court    holds    that   Plaintiff’s       Wrongful

Foreclosure claim is also barred by the Rooker Feldman doctrine.

In connection with this claim, Plaintiff “move[s] and request[s]

that this Court enter a judgment in favor of Plaintiff and against

Defendants, in that the attempted foreclosure is wrongful, and

declare that the title remains in Plaintiffs’ name, free and clear

of the claims of Defendants.”         (Compl. at 9.)         As with the TILA

Rescission claim, Plaintiff is inviting this Court to reject the

determinations of the Supreme Court and to remedy injuries caused

by the Foreclosure Judgment.        Therefore, the Court cannot exercise

subject matter jurisdiction over the wrongful foreclosure claim.

           Third, the Court finds that the FDCPA claim against Ocwen

is also barred by the Rooker Feldman doctrine.               Plaintiff alleges

that   Ocwen’s   efforts,   to   collect     “a   debt   .   .   .   [that   was]

extinguished as a matter of law upon TILA rescission” violated the

FDCPA.   (Compl. ¶ 47.)     Additionally, he alleges that Ocwen “was

                                      11
informed of the March 15, 2010 TILA rescission,” and as a result

“ha[d] no right to send notices communicating default on a debt

that does not legally exist, nor to hold a sale to retake or resell

property that was not secured by a [n]ote and [m]ortgage.” (Compl.

¶¶ 48-49.)    Attached to the Complaint is a delinquency notice and

statement dated June 19, 2017.    (Compl. ¶ 51; Delinquency Notice,

Compl. Ex. B, Docket Entry 1-4.)      Plaintiff seeks $1,000.00 in

statutory damages for each violation.    (Compl. ¶ 54.)

             Despite his request for monetary damages, the FDCPA

claim is barred by Rooker Feldman because the adjudication of this

claim would “require the federal court to sit in review of the

state court judgment.”    Francis v. Nichols, No. 16-CV-1848, 2017

WL 1064719, at *6 (S.D.N.Y. Mar. 21, 2017) (internal quotation

marks omitted).    The crux of this claim is that Ocwen violated the

FDCPA by engaging in collection efforts and sending collection

notices after the purported rescission.        Thus, in order for

Plaintiff to prevail on this claim, the Court would have to find

that the rescission was valid, “a finding [which] would necessarily

call into question the validity of the state court’s judgment.”

Id.   In other words, “Plaintiff could not prevail on his claims in

this Court without a finding that the state court judgment was

wrong.”   Id.     For these reasons, the FDCPA claim must also be

dismissed.     See Craig v. Saxon Mortg. Servs., Inc., No. 13-CV-

4526, 2015 WL 171234, at *8 (E.D.N.Y. Jan. 13, 2015) (“To the

                                 12
extent plaintiff’s FDCPA claims are attempts to challenge the

state court’s Judgment of Foreclosure and Sale, the validity of

the mortgage documents underlying the Judgment of Foreclosure and

Sale,   and/or    defendants’    standing       to    commence     the   State

Court Foreclosure Action[,]      .    .    .   they   are   also   barred   by

the Rooker–Feldman doctrine.”); Quiroz v. U.S. Bank Nat. Ass’n,

No. 10-CV-2485, 2011 WL 2471733, at *4 (E.D.N.Y. May 16, 2011),

R&R adopted, 2011 WL 3471497 (E.D.N.Y. Aug. 5, 2011) (finding that

FDCPA claim “based on the falsity of the debt” was barred by

Rooker-Feldman).

IV.   Res Judicata and Collateral Estoppel

           Alternatively, Plaintiff’s claims are also barred by res

judicata or collateral estoppel.

           The   doctrine   of       res   judicata     provides    that    “a

disposition on the merits bars litigation between the same parties

or those in privity with them of a cause of action arising out of

the same transaction or series of transactions as a cause of action

that either was raised or could have been raised in the prior

proceeding.”     Castellano v. JP Morgan Chase Bank, N.A., No. 13-

CV-3390, 2014 WL 988563, at *4 (S.D.N.Y. Mar. 13, 2014) (internal

quotation marks and citation omitted); see also Malcolm v. Honeoye

Falls-Lima Cent. Sch. Dist., 629 F. App’x 87, 89 (2d Cir. 2015).

In New York, res judicata is applicable where there is: “(1) there

is a previous adjudication on the merits; (2) the previous action

                                      13
involved the party against whom res judicata is invoked or its

privy; and (3) the claims involved were or could have been raised

in the previous action.”          Gordon, 2016 WL 792412, at *6 (internal

quotation marks and citation omitted).                   Pro se litigants are

equally bound by the doctrine of res judicata. Done v. Wells Fargo

Bank, N.A., No. 08-CV-3040, 2009 WL 2959619, at *3 (E.D.N.Y. Sept.

14, 2009).

             Pursuant to New York’s transactional approach to res

judicata, “once a claim is brought to a final conclusion, all other

claims   arising      out   of     the     same    transaction    or   series   of

transactions are barred, even if based upon different theories or

if seeking a different remedy.”             Yeiser v. GMAC Mortg. Corp., 535

F. Supp. 2d 413, 422 (S.D.N.Y. Feb. 13, 2008) (internal quotation

marks and citation omitted).             To determine whether claims are part

of the same transaction for res judicata purposes, New York courts

utilize a “pragmatic test” in which the Court “analyz[es] whether

the facts are related in time, space, origin, or motivation,

whether they form a convenient trial unit, and whether their

treatment as a unit conforms to the parties’ expectations or

business understanding or usage[.]”               Gordon, 2016 WL 792412, at *6

(internal quotation marks and citation omitted; second alteration

in original).      While New York is a “permissive counterclaim”

jurisdiction    and    does      not   require     a   litigant   to   assert   all

counterclaims in their original action, an exception to this rule

                                           14
“bars a subsequent lawsuit that amounts to an attack on a judgment

previously issued by the state court.”   Dolan v. Select Portfolio

Servicing, Inc., No. 13-CV-1552, 2014 WL 4662247, at *4 (E.D.N.Y.

Sept. 18, 2014) (internal quotation marks and citation omitted).

          Collateral Estoppel in New York “‘bars relitigation of

an issue when (1) the identical issue necessarily was decided in

the prior action and is decisive of the present action, and (2)

the party to be precluded from re-litigating the issue had a full

and fair opportunity to litigate the issue in the prior action.’”

Yeshiva Imrei Chaim Viznitz of Boro Park, Inc. v. City of N.Y.,

496 F. App’x 122, 123 (2d Cir. 2012) (quoting In re Hyman, 502

F.3d 61, 65 (2d Cir. 2007)).   This doctrine prevents a party from

re-litigating an issue “clearly raised in a prior action or

proceeding and decided against that party . . ., whether or not

the tribunals or causes of action are the same.”   Wilson, 2018 WL

1449204, at *10 (internal quotation marks and citation omitted;

ellipsis in original).

          Even if the Court had subject matter jurisdiction over

the TILA Rescission and Wrongful Foreclosure claims, these claims

are barred by res judicata.     As discussed, after Plaintiff--a

defendant in the Foreclosure Action--appeared and defended the

action, the Supreme Court granted Wells Fargo’s motion for summary

judgment and issued a Foreclosure Judgment.   See Noriega, 2017 WL

3172998, at *5 (“[T]he [f]oreclosure [j]udgment constitutes a

                                15
final, prior adjudication on the merits.”).        Further, these claims

“clearly amount[] to an attack on the Foreclosure Judgment” and

could have been raised in the Foreclosure Action.          See id. at *6.

As a result, Plaintiff is precluded from litigating the TILA

Rescission and Wrongful Foreclosure claims in this Court pursuant

to the doctrine of res judicata.       See Nath, 2016 WL 5791193, at *8

(“‘[A] [f]oreclosure [j]udgment is final as to all questions at

issue between . . . parties, and concludes all matters of defense

that were or might have been litigated in the [f]oreclosure

[a]ction.”) (quoting Hourani v. Wells Fargo Bank, N.A., 158 F.

Supp. 3d 142, 147 (E.D.N.Y. 2016)) (second, third, fourth, fifth,

and sixth alterations in original).

           Additionally, because the basis of all of Plaintiff’s

claims--including the FDCPA claim--is the alleged rescission,

collateral estoppel bars his claims.       The Supreme Court considered

and rejected Plaintiff’s argument that he rescinded the mortgage

and note pursuant to TILA in the Foreclosure Action.              (Mot. to

Vacate Order at 3-4.)   The identical issue--whether the rescission

was effective--was litigated in the Foreclosure Action, and there

is no indication that Plaintiff did not have a fair opportunity to

litigate the issue.     See Nath, 2016 WL 5791193, at *9 (finding

that collateral estoppel barred challenges to an assignment and

loan   modification   agreement   in    federal   court   after   the   same

arguments were rejected by state court).          Therefore, collateral

                                   16
estoppel precludes Plaintiff from re-litigating the rescission’s

validity, whether characterized as a claim under TILA or the FDCPA,

or as a wrongful foreclosure claim.            See Rutty v. Esagoff, No. 17-

CV-1485, 2017 WL 2178432, at *2 (E.D.N.Y. May 17, 2017) (finding

that “[b]y virtue of the doctrine of collateral estoppel, plaintiff

is precluded from claiming that the foreclosure was improper . .

. and the myriad other factual issues” that were adjudicated in

the foreclosure proceeding in connection with claims under the

FDCPA and state law).

V.   Leave to Replead

             The Second Circuit has held that “[w]hen a motion to

dismiss is granted, the usual practice is to grant leave to amend

the complaint.”     Hayden v. Cty. of Nassau, 180 F.3d 42, 53 (2d

Cir. 1999); see also FED. R. CIV. P. 15(a)(2) (“[t]he court should

freely    give   leave    [to    amend]      when    justice   so    requires.”).

“However, a district court has the discretion to deny leave to

amend where there is no indication from a liberal reading of the

complaint that a valid claim might be stated.” Perri v. Bloomberg,

No. 11-CV-2646, 2012 WL 3307013, at *4 (E.D.N.Y. Aug. 13, 2012).

             The Court declines to grant Plaintiff leave to replead,

as his claims are barred by Rooker Feldman, res judicata, and

collateral    estoppel,    and    an    amendment      would   not     cure   these

deficiencies.     Accordingly, Plaintiff’s Complaint is DISMISSED

WITHOUT   PREJUDICE      pursuant      to    the    Rooker   Feldman    doctrine.

                                        17
Alternatively, the Court finds that even if there was subject

matter jurisdiction over Plaintiff’s claims, the claims must be

dismissed as barred by res judicata or collateral estoppel.

                            CONCLUSION

          For the foregoing reasons, Judge Lindsay’s Report and

Recommendation (Docket Entry 29) is REJECTED, and Defendants’

motions to dismiss (Docket Entries 11, 23) are GRANTED, albeit on

different grounds.    Plaintiff’s Complaint is DISMISSED WITHOUT

PREJUDICE for lack of subject matter jurisdiction.     The Clerk of

the Court is directed mail a copy of this Order to pro se Plaintiff,

enter judgment accordingly, and mark the case CLOSED.



                                     SO ORDERED.



                                     /s/ JOANNA SEYBERT______
                                     Joanna Seybert, U.S.D.J.

Dated:    September   30 , 2018
          Central Islip, New York




                                18
